Citation Nr: 0110694	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-12 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation of left knee instability, currently rated as 
10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
degenerative joint disease, left knee, status post 
arthroscopy, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran served from Februar 1958 to August 1968.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In June 1999, the RO denied a claim of 
entitlement to an increased rating for service-connected 
degenerative joint disease, left knee, status post 
arthroscopy, currently evaluated as 20 percent disabling.  
The veteran appealed.  In November 2000, after additional 
evidence was received, the RO granted service connection for 
instability of the left knee, evaluated as 10 percent 
disabling.  

In May 2000, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Member of the 
Travel Board.  However, in a statement received by the RO in 
February 2001, the veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2000).  
Accordingly, the Board will proceed without further delay.  


FINDINGS OF FACT

1.  The veteran's instability, left knee, is manifested by no 
more than slight recurrent subluxation or lateral 
instability.  

2.  The veteran's service-connected degenerative joint 
disease, left knee, status post arthroscopy, is manifested by 
complaints of pain, and is productive of an antalgic gait, 
swelling and tenderness, and a range of motion from 0 to 120 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected instability, left knee, have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act (section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Code 5257 (2000).

2.  The criteria for a rating in excess of 20 percent for 
service-connected degenerative joint disease, left knee, 
status post arthroscopy, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act (section 
4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the rating decisions that the evidence did not 
show that he had met the relevant criteria.  Those are the 
key issues in this case, and the rating decisions, as well as 
the statement of the case (SOC) and supplemental statements 
of the case (SSOC's), informed the appellant of the 
applicable regulations.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC and SSOC's have informed him of the information 
and evidence needed to substantiate these claims and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The RO requested 
all relevant treatment records identified by the appellant, 
and the appellant has been afforded two VA examinations.  The 
appellant was informed in an April 1999 letter of what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  

The veteran's service medical records note a complaint of 
left knee pain and swelling of three years' duration, with an 
impression of left chondromalacia patellae, mild.  He was 
first noted to have left knee arthritis in 1982.  He 
underwent arthroscopic surgery of his left knee in 1986.  The 
Board further notes that in November 1998, the veteran 
suffered a left brain cerebral vascular accident with 
resultant right-sided hemiparesis.  

I. Evaluation-Instability, Left Knee

The veteran has previously been granted service connection 
for degenerative joint disease, left knee, status post 
arthroscopy, currently evaluated as 20 percent disabling.  In 
June 1999, the RO denied a claim for an increased rating for 
this disability.  However, after additional evidence was 
received, the RO granted service connection for a different 
left knee condition, i.e., instability.   See VAOPGCPREC 23-
97 (O.G.C. Prec. 23-97); 62 Fed. Reg. 63604 (1997) (Precedent 
Opinion the VA's Office of the General Counsel holding that a 
claimant who has both arthritis and instability of a knee may 
be rated separately under Diagnostic Codes 5003 and 5257 
without violating the prohibition against pyramiding in 
38 C.F.R. § 4.14).  In its rating decision of November 2000, 
the RO assigned the veteran's instability, left knee, a 
separate 10 percent rating effective October 5, 2000.  Since 
this grant did not constitute a full grant of the benefit 
sought, the evaluation issue is considered to be in appellate 
status.  See e.g., AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Accordingly, the issue is whether a rating in excess of 10 
percent is warranted for the veteran's instability, left 
knee, for any period from October 5, 2000 to the present.  

A review of the veteran's complaints shows that he has 
claimed that he has dislocation and instability of the left 
knee.  The Board first notes that although a review of the 
evidence shows that he has also complained of left knee 
symptoms other than instability, these symptoms are evaluated 
in the increased rating claim portion of this decision, 
infra.  See 38 C.F.R. § 4.14 (2000) (avoidance of 
pyramiding).  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that in regard to instability, 
the condition has not changed and a uniform rating is 
warranted.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent evaluation is 
warranted for knee, impairment of, manifested by slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is warranted where there is moderate recurrent 
subluxation or lateral instability. 

In June 1999, a VA examination made no reference to 
instability or subluxation.  The only medical evidence for 
consideration in this case is a VA joints examination report, 
dated in October 2000.  This report shows that the veteran 
complained of left knee symptoms that included dislocation 
and instability of the left knee, and that he had to wear a 
left knee brace.  On examination, the veteran was noted to be 
obese at 5'8" and 338 pounds.  He was noted to be wearing a 
brace on his left knee, and his gait was antalgic in that he 
walked with a stiffened left knee.  He was in mild distress 
from joint pain.  There was no evidence of instability.  
However, there was a positive Lachman's test.  An X-ray 
report for the left knee contains an impression noting 
progression of osteoarthritis in the left knee with possibly 
some loose bodies.  The relevant diagnosis was severe 
degenerative joint disease of the left knee, post-traumatic, 
with residual instability.  

The Board finds that the clinical findings of record do not 
reveal a left knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent 
rating under 38 C.F.R. § 4.71a, DC 5257.  See 38 C.F.R. 
§ 4.7.  In this case, although the diagnosis in the October 
2000 VA examination report notes "residual instability," 
there are no actual findings in this report, or in any other 
medical evidence, which show that the veteran has recurrent 
subluxation or lateral instability that is moderate in 
degree.  At best, the positive Lachman's test tends to show 
some instability, but not to a moderate degree.  Accordingly, 
the Board finds that the evidence does not show that the 
veteran's left knee is manifested by moderate recurrent 
subluxation or lateral instability such that a rating in 
excess of 10 percent is warranted under DC 5257, and the 
claim must be denied.  The Board notes that since DC 5257 is 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45, as interpreted in  DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996). 


II.  Increased Rating-Degenerative Joint Disease, Left Knee

A review of the veteran's complaints shows that he has 
claimed that he has swelling, weakness and fatigue of the 
left knee, as well as constant pain.

The evidence for consideration in this case includes two 
reports from Locke Y. Carter, M.D., dated in February and 
April of 1999.  The February 1999 report notes "occ. mild 
gait instability, his foot returned ess. to normal."  The 
April 1999 report notes that the veteran walked with a cane, 
and that he was, "back to full activity and doing fairly 
well."  

The claims file contains two letters from Steven R. Taraszka, 
M.D., each dated in February 2000.  These letters show that 
Dr. Taraszka states that the veteran has "severe" 
osteoarthritis of the bilateral knees, and that he was on 
nonsteroidal anti-inflammatory medications for pain control 
which were failing.  He reported constant daily pain that 
greatly limited him and made it difficult for him to walk, 
sit or stand for a length of time.  

VA general medical and joints examination reports, dated in 
June 1999, collectively show that the veteran complained of 
constant knee pain, and that he used a cane PRN (as occasion 
requires).  On examination, there was mild ataxia due to 
weakness in the right lower extremity.  The knees had 
extension to 0 degrees and flexion to 135 degrees.  Deep 
tendon reflexes were 2+ bilaterally.  An X-ray of the left 
knee revealed moderate to severe osteoarthritis, left greater 
than right.  The diagnoses noted status post arthroscopic 
surgery to the left knee in 1986 for debridement, and a full 
range of motion in both knees, with moderate osteoarthritis 
with left being greater than right.  

A VA joints examination report, dated in October 2000, shows 
that the veteran complained of left knee symptoms that 
included left knee pain, swelling and lack of endurance which 
occurred two to three times per month.  He also complained of 
difficulty walking, and stated that he had to wear a left 
knee brace.  On examination, the veteran was noted to be 
obese at 5'8" and 338 pounds.  He was noted to be wearing a 
brace on his left knee, and his gait was markedly antalgic in 
that he walked with a stiffened left knee because of his 
brace.  He also used a cane.  He was in mild distress from 
joint pain.  There was no evidence of wasting or atrophy in 
any of the distal musculature.  There was swelling about the 
knee joint, and tenderness over the lateral portion of the 
articular surface.  The left knee had marked crepitus on 
motion, and there was discomfort on motion.  The knees had 
extension to 0 degrees and flexion to 120 degrees.  An X-ray 
report for the left knee contains an impression noting 
progression of osteoarthritis in the left knee with possibly 
some loose bodies.  The relevant diagnosis was severe 
degenerative joint disease of the left knee, post-traumatic, 
with residual instability.  

In July 1994, the RO granted service connection for 
degenerative joint disease left knee, status post arthroscopy 
for removal of loose bodies and subtotal lateral 
meniscectomy, evaluated as 20 percent disabling.  The RO has 
assigned the current 20 percent rating by analogy to 
traumatic arthritis under Diagnostic Codes 5010-5257.  See 38 
C.F.R. §§ 4.20, 4.27 (2000).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma substantiated by X-ray findings is rated as for 
degenerative arthritis under Diagnostic Code 5003 of the 
rating schedule.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 20 percent rating is 
warranted when flexion is limited to 30 degrees and extension 
is limited to 15 degrees.  A 30 percent rating will be 
assigned for flexion limited to 15 degrees or where extension 
is limited to 20 degrees.  However, the October 2000 VA 
joints examination report shows that the veteran has a range 
of motion in his left knee from 0 to 120 degrees.  Therefore, 
the criteria for a 30 percent rating under either DC 5260 or 
DC 5261 have not been met, and the claim must be denied.  

The Board notes that the veteran has reported that he has 
pain in his left knee.  VA is required to take pain symptoms 
into account, to the extent these symptoms are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this case, 
the veteran has severe left knee arthritis.  He apparently 
wears a knee brace on occasion, and has an antalgic gait.  
However, the Board notes that there is no evidence of 
atrophy, specifically, at the time of the October 2000 VA 
examination, the examiner indicated that there was no 
atrophy.  There is no other evidence of left knee weakness or 
other functional loss to support a rating in excess of 20 
percent.  Given the foregoing, and the fact that the veteran 
has a range of motion in his left knee from 0 to 120 degrees, 
there is insufficient evidence of functional loss due to left 
knee pathology to support a conclusion that a 30 percent 
rating is warranted under either DC 5260 or DC 5261, even 
with consideration of 38 C.F.R. §§ 4.40 and 4.45.  
Accordingly, there is no current evidence that the veteran's 
degenerative joint disease, left knee, status post 
arthroscopy, is manifested by a limited range of motion such 
that a rating of 30 percent is warranted under either DC 5260 
or DC 5261.  Id.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's degenerative 
joint disease, left knee, status post arthroscopy, warrants 
no higher than a 20 percent rating.

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Specifically, in the 
absence of evidence of ankylosis (DC 5256) or impairment of 
the tibia and fibula (DC 5262), there is no basis for 
evaluating of the veteran's disability under these diagnostic 
codes.  See 38 C.F.R. § 4.71, Diagnostic Codes 5256, 5262 
(2000).

Accordingly, the Board finds that the impairment resulting 
from the veteran's degenerative joint disease, left knee, 
status post arthroscopy, warrants no higher than a 20 percent 
rating.  


III.  Conclusion

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A rating in excess of 10 percent for instability, left knee, 
is denied.

A rating in excess of 20 percent for degenerative joint 
disease, left knee, status post arthroscopy, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

